Appeal from a judgment of the Supreme Court at Special Term, entered August 11, 1978 in Albany County, which dismissed petitioner’s application, in a proceeding under CPLR article 78, to annul a determination of the State Comptroller. Before she began employment on June 16, 1975 as a general duty nurse at the F. J. Meyer Memorial Hospital, an institution subject to the supervision of the State Department of Health, petitioner’s wife initiated an application to become a member of the State Employees’ Retirement System. Although the application designating petitioner as her beneficiary was completed and sworn to on June 5, 1975, and was apparently left with her employer, the document itself was not received and filed in the office of the Comptroller until July 26, 1975. Petitioner’s application for ordinary death benefits, following the death of his wife on June 30, 1976, was rejected by the Comptroller on the ground that she had not been a member of the retirement system for at least one year. Respondents contended that petitioner’s wife did not become a member of the retirement system until her application was died in the office of the Comptroller, as opposed to the time the application was left with her employer. Special Term sustained the determination of the Comptroller and we affirm its judgment. As an employee of an institution under the supervision of the State Department of Health, pe*633titioner’s wife faced a six-month waiting period before membership in the retirement system became mandatory. It would logically and reasonably follow that an earlier decision to become a member of the system during this period would not be effective unless and until an application therefor was actually filed in the office of the Comptroller. The statutes appear to so require, and a recent decision of this court upholds such principles (Retirement and Social Security Law, § 40, subds a, b, par 1; § 60, subd a, pars 1, 3; Matter of Levy v Levitt, 66 AD2d 948). Accordingly, since petitioner’s wife was not a member of the system for one or more years prior to her death, the Comptroller’s decision was correct and the petition was properly dismissed by Special Term. Judgment affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.